        CASE 0:18-cv-03355-JNE-ECW Doc. 139 Filed 08/26/21 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA



 Nathan Christopher Braun,
                                                           Case No. 18-cv-3355 JNE/ECW
               Plaintiff,

 v.                                                               ORDER

 Dennis Hanson, Justin DeMars,
 Christopher Mitchell, Anthony Sunde,
 Scott Eitel, Michael Gephart, Eric
 Meemkin, Lisa Meyer, Benjamin Sutlief,
 Steve Kriha, Carolyn Skrypek, Fergus
 Gavin, and Kathy Halverson,

               Defendants.



       This case is before the Court on a Report and Recommendation (“R&R”) dated

July 14, 2021 by the Honorable Elizabeth Cowan Wright, United States Magistrate

Judge, on Defendants’ Motion for Summary Judgment. Plaintiff is an inmate of the

Minnesota Department of Corrections (“DOC”) who brings this action against employees

of the DOC under 42 U.S.C. § 1983. He claims that Defendants used excessive force

when transferring Plaintiff to a different cell and were deliberately indifferent to

Plaintiff’s serious medical needs. The R&R recommended granting Defendants’ Motion

for Summary Judgment as to these claims. ECF No. 130. Plaintiff timely objected to the

R&R, ECF No. 131, and Defendants responded, ECF No. 136.

       The Court has reviewed the record—including video recordings of the incident—



                                              1
         CASE 0:18-cv-03355-JNE-ECW Doc. 139 Filed 08/26/21 Page 2 of 9




and has considered Plaintiff’s objections, as discussed briefly below. Based on that

review, the Court adopts the R&R and grants summary judgment in Defendants’ favor.

                                             BACKGROUND

        At the time of the events at issue, Plaintiff was incarcerated at Minnesota

Correctional Facility – Faribault (“MCF-Faribault”). 1 ECF No. 130 at 4. Plaintiff claims

that on November 5, 2018, 2 he began a hunger strike, demanding that prison officials

publicly admit to “unlawful acts they had been commit[t]ing.” ECF No. 9 ¶ A. He

alleges that in response, Defendants transferred him on November 6 to another cell,

where they deprived him of his legal materials and the ability to shower. Id. ¶ B.

Plaintiff claims that he was “completely compliant” with officers during the cell transfer,

but that Defendants nonetheless:

        dislocated [Plaintiff’s] shoulder, administered chemical deter[re]nt twice, pushed
        [Plaintiff] down a flight of stairs, broke bones in [Plaintiff’s] wrist that has caused
        continued nerve damage, caused a dis[c] in the lumbar region of [Plaintiff’s] spine
        to hern[i]ate causing sciatica, cut [Plaintiff’s] face to the point of bleeding, then
        us[ed] restraints to purposefully cause physical pain.

Id. ¶ C. He also claims that Defendants denied him health care services. Id. ¶ D.

        In contrast to Plaintiff’s account, Defendants assert that on November 6, Plaintiff

was transferred to a cell with restricted amenities because of an incident on the previous

evening, in which Plaintiff threw a tray of food out of the book slot of his cell and yelled

at a correctional officer. ECF No. 105 at 3. Defendants contend that Plaintiff resisted

orders regarding the application of handcuffs to transport him from his cell, thus


1
 Plaintiff is presently incarcerated at Minnesota Correctional Facility – Oak Park Heights. ECF No. 138 at 5.
2
 The operative complaint refers to events occurring on February 5, 2018. ECF No. 9 ¶ A. But Plaintiff’s
subsequent affidavits confirm that the events at issue occurred between November 5-8, 2018. E.g., ECF No. 132.


                                                       2
          CASE 0:18-cv-03355-JNE-ECW Doc. 139 Filed 08/26/21 Page 3 of 9




necessitating the use of chemical irritant, joint manipulation, and leg and waist restraints.

Id. at 4-6. Defendants maintain that Plaintiff was not pushed down the stairs as he

describes, and that he was offered a medical assessment after the transfer. Id. at 7-8.

        Plaintiff’s Second Amended Complaint sought relief against Defendants in their

individual and official capacities. ECF No. 9 at 3. Plaintiff requested injunctive relief in

the form of a trial and placement into administrative segregation to protect him from

retaliation. Id. He also requested that criminal and civil charges be filed against

Defendants. Id. Plaintiff also sought $1.5 million in monetary damages for Defendants’

alleged “unlawful use of force, physical and emotional injury . . . , and violations of

[Plaintiff’s] constitutional rights.” Id.

        Defendants moved to dismiss this case for failure to state a claim upon which

relief could be granted, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

ECF No. 29 at 3. On March 27, 2020, this Court dismissed Plaintiff’s claims for

injunctive relief and for the initiation of criminal and civil charges, but declined to

dismiss Plaintiff’s claims against officers in their individual capacities for constitutional

violations. ECF No. 46 at 18-19; ECF No. 52. Accordingly, Plaintiff’s remaining claims

allege that Defendants used excessive force while transferring him to a different cell on

November 6, 2018, 3 and that Defendants were deliberately indifferent to Plaintiff’s

serious medical needs resulting from the force used in the transfer. ECF No. 130 at 1.

        The R&R dated July 14, 2021 recommended that the Court grant Defendants’


3
  The Report and Recommendation makes several references to events on and immediately following November 5,
2020. E.g., ECF No. 130 at 4. Based on the citations supporting these references, the Court understands that they
refer to the events of November 5-8, 2018.


                                                        3
        CASE 0:18-cv-03355-JNE-ECW Doc. 139 Filed 08/26/21 Page 4 of 9




Motion for Summary Judgment on Plaintiff’s remaining claims. Id. Plaintiff timely

objected, ECF No. 131, and Defendants responded, ECF No. 136.

       A district judge “must determine de novo any part of the magistrate judge’s

disposition that has been properly objected to.” D. Minn. LR 72.2(b)(3). District courts

have discretion over whether to consider additional evidence after a magistrate judge has

issued an R&R. 28 U.S.C. § 636(b)(1); United States v. Hayden, 759 F.3d 842, 846 (8th

Cir. 2014). To avoid summary judgment, a plaintiff “‘may not merely point to

unsupported self-serving allegations, but must substantiate his allegations with sufficient

probative evidence that would permit a finding in his favor,’ without resort to

‘speculation, conjecture, or fantasy.’” Reed v. City of St. Charles, Mo., 561 F.3d 788,

790-91 (8th Cir. 2009) (citations and internal quotation omitted).

                                      DISCUSSION

 I.    Lack of counsel

       Plaintiff complains that the Court did not appoint counsel to assist him with his

case. ECF No. 131 at 1. This Court previously considered and denied Plaintiff’s request

for counsel in this case. ECF No. 36. Plaintiff’s Response to Defendants’ Motion for

Summary Judgment restated his request for counsel, ECF No. 120, and Plaintiff’s

Objection to the R&R repeats arguments that the Court already addressed in deciding his

original Motion to Appoint Counsel. Because Plaintiff is proceeding pro se, the Court

construes Plaintiff’s request liberally. But even upon reconsidering this request, the

Court observes that Plaintiff has cited nothing to change the Court’s previous analysis.

       Plaintiff objects that his lack of counsel left him unable to produce evidence to


                                             4
          CASE 0:18-cv-03355-JNE-ECW Doc. 139 Filed 08/26/21 Page 5 of 9




avoid summary judgment. ECF No. 131 at 2. But Plaintiff’s lack of counsel does not

relieve him of his burden to produce evidence. See Quam v. Minnehaha Cnty. Jail, 821

F.2d 522, 522 (8th Cir. 1987) (“Although Quam is entitled to the benefit of a liberal

construction of his pleadings because of his pro se status, Federal Rule of Civil Procedure

56 remains applicable to Quam’s lawsuit.”). The Court overrules this objection.

 II.    Contents of video recordings

        Plaintiff objects that the R&R improperly “made an expert witness determination”

about the contents of video recordings of the cell transfer and use of force. ECF No. 131

at 2. Plaintiff challenges the Court’s view of events captured by the video recordings, 4

and argues that the Court instead should accept Plaintiff’s account of those events. But

where a video recording directly contradicts the non-movant’s account of disputed facts,

the dispute as to those facts is not genuine, and therefore the court should not accept the

non-movant’s contradicted account. See Scott v. Harris, 550 U.S. 372, 380, 127 S. Ct.

1769, 1776, (2007) (taking facts as shown in videotape that “utterly discredited” non-

moving party’s account); Wallingford v. Olson, 592 F.3d 888, 892 (videotape “clearly

contradict[ed]” non-movant’s account) (8th Cir. 2010).

        Here, the Magistrate Judge found that video footage of the incident contradicted

Plaintiff’s account. For example, Plaintiff maintains that he was “completely compliant”

during the transfer, ECF No. 9 ¶ C, suggesting that Defendants’ efforts to restrain him


4
  Plaintiff did not dispute the contents of the videos in his Response to Defendants’ Motion for Summary Judgment,
ECF No. 120, or in his Objections to the R&R, ECF No. 131. In an affidavit filed more than 14 days after the period
for objections to the R&R had elapsed, see D. Minn. LR 72.2(b)(1), Plaintiff argues that the videos do not show the
events in question and that Plaintiff never attempted to hit or otherwise assault prison staff. ECF No. 137 at 3. But
the videos contradict these assertions. ECF No. 111-3; ECF No. 111-4.


                                                         5
        CASE 0:18-cv-03355-JNE-ECW Doc. 139 Filed 08/26/21 Page 6 of 9




were unwarranted. But videos show Plaintiff swinging at officers through the book slot

of his cell, rather than merely slipping (as Plaintiff claims), while the officers attempted

to cuff him in preparation for the transfer. ECF No. 130 at 21. Another video refutes

Plaintiff’s allegation that Defendants threw him down the stairs. Id. at 23. De novo

review of the videos confirms these observations. ECF No. 111-3; ECF No. 111-4.

Accordingly, the R&R properly concluded that there was no genuine dispute as to the

events shown in the video recordings. Therefore, the Court overrules this objection.

III.   Absence of evidence of nerve damage

       Plaintiff objects to the R&R’s determination that no record evidence supports his

allegations of nerve damage due to force used during the cell transfer. ECF No. 131 at 2-

3. Plaintiff did not submit evidence that the incident in question caused nerve damage in

his response to Defendants’ Motion for Summary Judgment. ECF Nos. 120-121.

However, Plaintiff explains in his Objection to the R&R that he had been prescribed

Pamelor “due to nerve damage in [his] wrist and [his] back.” ECF No. 131. To a

subsequent affidavit, Plaintiff attaches medical records indicating that he had complained

of possible nerve damage due to the November 2018 incident and had sought treatment

for pain and numbness. ECF No. 138-1 at 12.

       The evidence does not negate the R&R’s findings. Although this Court may

exercise its discretion to consider evidence submitted after a Magistrate Judge has issued

an R&R, Hayden, 759 F.3d at 846, here, the evidence consists merely of documentation

of Plaintiff’s own complaints. It therefore amounts to no more than “unsupported self-

serving allegations,” which cannot prevent summary judgment. See Reed, 561 F.3d at


                                              6
        CASE 0:18-cv-03355-JNE-ECW Doc. 139 Filed 08/26/21 Page 7 of 9




790. Furthermore, the R&R correctly explained that the focus in an excessive force claim

is not on the injury sustained but rather on whether force was used in good faith and in an

appropriate amount. Wilkins v. Gaddy, 559 U.S. 34, 37 (2010). Upon reviewing the

record, including the video recordings, the Court agrees with the Magistrate Judge’s

determination that Defendants used an “appropriate level of force” to subdue Plaintiff.

ECF No. 130 at 25. Therefore, Plaintiff’s assertions of nerve damage allegedly resulting

from the November 2018 incident do not produce a genuine issue of material fact that

would preclude summary judgment in Defendants’ favor.

IV.    Difficulty of gathering evidence

       Plaintiff objects to “the idea that [Plaintiff] should somehow photograph the

scarring to [his] face.” ECF No. 131 at 3. To defeat a motion for summary judgment, a

party opposing the motion bears the burden of producing evidence that would establish a

genuine issue of material fact. Davenport v. Univ. of Arkansas Bd. of Trustees, 553 F.3d

1110, 1113 (8th Cir. 2009). Plaintiff’s difficulty in obtaining such evidence does not

relieve him of the burden of doing so. To the extent that Plaintiff alleges that

Defendants’ use of force scarred his face, he has not met his burden to produce evidence

supporting that assertion.

       Furthermore, such evidence would not diminish the appropriateness of summary

judgment on Plaintiff’s excessive force claim. As noted above, an excessive force claim

turns not on the injury sustained but rather on the appropriateness of the force used.

Since the Court agrees with the R&R’s finding that the amount of force used was

appropriate, ECF No. 130 at 25, the Court overrules this objection to the R&R.


                                             7
        CASE 0:18-cv-03355-JNE-ECW Doc. 139 Filed 08/26/21 Page 8 of 9




 V.    Failure to follow a departmental policy

       Plaintiff also objects that the R&R does not recognize Defendants’ alleged failure

to follow policies of the Minnesota Department of Corrections as a basis for liability.

ECF No. 131 at 3-4. But the R&R correctly observed that neither 42 U.S.C. § 1983 nor

any other provision of federal law known to the Court renders state officials liable merely

for violating a state’s own corrections policy. See Braun v. Walz, No. CV 20-333

(DSD/BRT), 2021 WL 268321, at *7 (D. Minn. Jan. 27, 2021), R.&R. adopted, 2021 WL

1171693 (D. Minn. Mar. 29, 2021). The Court overrules this objection.

VI.    Finding that Plaintiff refused a medical assessment

       With respect to Plaintiff’s claim of deliberate indifference to a serious medical

need, Plaintiff objects to the R&R’s finding that Plaintiff declined an opportunity to have

a registered nurse assess him on November 7, 2018. ECF No. 130 at 28. Contrary to the

declaration of Defendant Meyer, ECF No. 107 ¶ 7, Plaintiff argues that on November 7,

he refused only medication—not a medical assessment. ECF No. 132 at 1. But despite

seeing a nurse on that date, id., the record does not indicate that Plaintiff requested or

obviously needed such a medical assessment.

       Even if a genuine dispute exists as to whether Plaintiff refused medical care, the

fact of such refusal is not material, because other evidence adequately supports the

R&R’s conclusion that Defendants did not deliberately disregard any serious medical

need. Video immediately following the cell transfer shows that Health Services staff

determined that Braun was breathing and talking, and therefore that he was not suffering

from a serious medical need. ECF No. 130 at 29; ECF No. 111-4 at 11:53-59. The Court


                                              8
       CASE 0:18-cv-03355-JNE-ECW Doc. 139 Filed 08/26/21 Page 9 of 9




accepts the R&R’s determination that the marks and abrasions shown by photographic

evidence do not amount to an “objectively serious medical need” capable of supporting a

deliberate indifference claim. ECF No. 130 at 29. Plaintiff has not produced evidence

supporting his claims of nerve damage, aside from medical records related to his

complaints of persistent pain and his pain medication dosage. ECF No. 135-1.

Therefore, the Court concludes that Plaintiff’s objections do not raise any genuine issue

of material fact as to whether Defendants acted with deliberate indifference to a serious

medical need.

                                     CONCLUSION

       Based upon the Findings of Fact, Conclusions of Law, and Recommendation by

United States Magistrate Judge Elizabeth Cowan Wright dated July 14, 2021, and upon a

de novo review of the portions of the R&R to which Plaintiff has objected, the Court

accepts the conclusions of the R&R. Therefore, IT IS HEREBY ORDERED that:

       1.     Defendants’ Motion for Summary Judgment [ECF No. 104] is GRANTED.

       2.     Plaintiff’s Amended Complaint [ECF No. 9] is DISMISSED WITH

   PREJUDICE.

       LET JUDGMENT BE ENTERED ACCORDINGLY.




DATED:        August 26, 2021                    s/ Joan N. Ericksen
                                                 JOAN N. ERICKSEN
                                                 United States District Judge




                                             9
